The majority has misapplied Batson v. Kentucky (1986),476 U.S. 79, and, therefore, I dissent. The majority says that beforeBatson can be applicable, the defendant must show that he is a member of a racial group which is capable of being singled out and that the prosecution has removed from the venire members of the defendant's race through the exercise of peremptory challenges. Under the majority view, if the defendant is white, apparently the state is free to peremptorily challenge black prospective jurors on the basis of race. The majority view is based on the "same race" language of Batson, quoted in the majority opinion in this case. This portion of Batson describes how a defendant can establish a prima facie case of purposeful discrimination. It does not say that whites have no standing to object to the peremptory exclusion of black prospective jurors. See Arizona v. Superior Court for Maricopa County (1987),156 Ariz. 512, 753 P.2d 1168.
Here we have a record which demonstrates that the prosecution exercised a peremptory challenge against a black juror on the basis of race. I would remand this case to the trial court for further proceedings similar to those required by the Supreme Court in Batson.